DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Zhamu et al. (US 9,597,657, hereafter Zhamu ‘657) is silent with regards to the method consisting of steps (a)-(d). This is not found persuasive because Zhamu ‘657 does not teach any required steps outside those corresponding to the claimed steps (a)-(d), as discussed below, and, therefore, can consist of said steps, as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (U.S. Patent 9,597,657, hereafter Zhamu ‘657) in view of Toulis et al. (U.S. Patent Application Publication 2016/0204420, hereafter Toulis ‘420).
	Claims 1 and 15: Zhamu ‘657 teaches a method of producing hollow graphene balls (abstract, claim 1, Fig. 2B) including the steps:
	(a) mixing multiple particles of graphitic material and multiple particles of solid polymer material to form a mixture in an impacting chamber of an energy impacting apparatus (abstract, claim 1), which corresponds to the claimed step (a);
	(b) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of said solid polymer material to produce graphene coated polymer particles (abstract, claim 1) , which corresponds to the claimed step (b);
	(c) recovering said graphene coated polymer particles from said impacting chamber (abstract, claim 1) , which corresponds to the claimed step (c); and
	(d) pyrolyzing said particles to convert said polymer into pores and carbon, where at least one graphene ball comprises a hollow core enclosed by a shell of graphene sheets bonded by said carbon (Fig. 2B, col 14 ln 4-33), which corresponds to the claimed step (d).
	Zhamu ‘657 does not teach any other required steps outside of steps (a)-(d) (abstract, claim 1). Therefore, the method taught by Zhamu ‘657 can contain only those steps and, thereby, consist of steps (a)-(d).

	With respect to claim 1, Zhamu ‘657 does not explicitly teach that the graphene coated polymer particles are suspended in a gaseous medium to keep said particles separated while pyrolyzing. With respect to claim 15, Zhamu ‘657 does not explicitly teach that suspending the particles in a gaseous medium comprises operating a fluidized bed apparatus.
	Toulis ‘420 teaches a method of pyrolyzing polymer into carbon (abstract). Toulis ‘420 teaches that the pyrolysis can be performed in a fluidized bed apparatus where the particles do not agglomerate allowing for homogenous particle size distribution (abstract, [0053], [0086]). Both Toulis ‘420 and Zhamu ‘657 teach method of pyrolyzing polymer into carbon (‘657, abstract; ‘420, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the pyrolyzing in a fluidized bed apparatus where the particles do not agglomerate as taught by Toulis ‘420 in the method taught by Zhamu ‘657 because it allows for homogenous particle size distribution, as taught by Toulis ‘420.

	Claim 2: Zhamu ‘657 teaches that a plurality of impacting balls can be added to the impacting chamber of the energy impacting apparatus (claim 2).
	Claim 3: Zhamu ‘657 teaches that recovering the graphene coating polymer particles can include operating a magnet to separate the impacting balls from the graphene coated particles (claim 3).
	Claim 4: Zhamu ‘657 teaches that the solid polymer material particles can comprise plastic beads having a diameter from 10 nm to 10 mm (claim 4).
	Claim 5: Zhamu ‘657 teaches that the diameter can be from 100 nm to 1 mm (claim 5).
	Claim 6: Zhamu ‘657 teaches that the polymer can be solid particles of a thermoplastic (claim 6).
	Claim 7: Zhamu ‘657 teaches that the solid polymer can be partially removed by melting prior to pyrolyzing (claim 7).
	Claim 8: Zhamu ‘657 teaches that the graphitic material can be natural graphite (claim 8).
	Claim 9: Zhamu ‘657 teaches that the energy impacting apparatus can be a vibratory ball mill (claim 9).
	Claim 10: Zhamu ‘657 teaches that the graphitic material can contain a non-intercalated and non-oxidized graphitic material that has never been previously exposed to a chemical or oxidation treatment prior to the mixing step (claim 10).
	Claim 11: Zhamu ‘657 teaches that the solid polymer can comprise phenolic resin (claim 11).
	Claim 12: Zhamu ‘657 teaches that the solid polymer can comprise polyethylene (claim 12).
	Claim 13: Zhamu ‘657 teaches that the step of pyrolyzing can include carbonizing said polymer at a temperature of 200 to 2,500°C to obtain graphene spheres containing carbon bonded graphene sheets (claim 13, Fig. 2B, col 14 ln 4-7).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,597,657 in view of Toulis et al. ‘420. The claims of the patent contain all the limitations of the claims of the current application except that the graphene coated polymer particles are suspended in a gaseous medium to keep said particles separated while pyrolyzing in claim 1, that the graphene sheets of the shell have a length or width greater than 1 µm in claim 1, and that suspending the particles in a gaseous medium comprises operating a fluidized bed apparatus in claim 15. However, these limitations are obvious of Toulis ‘420, as discussed above. Further, the claims of the patent do not teach any other required steps outside of steps (a)-(d). Therefore, the method in the claims of the patent can contain only those steps and, thereby, consist of steps (a)-(d).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713